Case 1:20-cv-02241-ABJ Document 24-3 Filed 05/03/21 Page 1 of 2




Defendants’ Exhibit
      No. 3
                         Case POLICE
P.D. 360 Rev. 9/85 METROPOLITAN 1:20-cv-02241-ABJ      Document
                                     DEPARTMENT - Washington,           24-3FORFiled
                                                              D.C. - REQUEST         05/03/21
                                                                                TELETYPE MESSAGE Page   2 of 2
    1. REQUEST FOR                  2. TYPE                         3. COMPLAINT NUMBER                6. DATE OF REQUEST

        LOCAL LOOKOUT                 ORIGINAL                                                       April 23, 2021
                                       EXPEDITE
        INTERSTATE TT                 ADDITIONAL                  4. UNIT NUMBER                     7. REQUESTING ELEMENT
        ADMINISTRATIVE TT             CANCEL
        DETAIL (See Reverse)          CORRECTION                                                     OGC
                                       REPEAT
                                       REPLY                       5.                                 8.
                                                                        NOT FOR THE PRESS                 FLASH TT REQUESTED
    9. TO
            THE FORCE
    10. NAME OF PERSON                        11. WANTED BY                               12. CHARGE



    13. COMPLAINANTS NAME                                           14. COMPLAINANTS ADDRESS



    15. DESCRIPTION OF VEHICLE OR MESSAGE:
                             REMINDER: Temporary Extension for Concealed Carry Licenses

                                     TO BE READ IN ROLL CALL FOR TWO WEEKS

    The purpose of this teletype is to remind members that licenses issued by MPD authorizing the concealed carry of
    handguns by private citizens which are set to expire during the COVID-19 public health emergency (as declared in
    Mayor’s Order 2020-046, issued March 11, 2020) will remain valid for 45 days after the end of the emergency and
    any subsequent extensions. This order is issued pursuant to § 310 of the COVID-19 Response Emergency Amendment
    Act of 2020 and the authority delegated to the Metropolitan Police Department (MPD) by the City Administrator.

    Accordingly, all District of Columbia concealed carry licenses that appear as expired on or after March 11, 2020, are
    not considered expired and do not constitute reasonable suspicion for members to conduct stops or other enforcement
    action. During the public health emergency, with an end date to be determined later, officers shall not charge someone
    solely for having a District of Columbia concealed carry license that expired on or after March 11, 2020. Licensees
    must continue to comply with all other requirements.

    Please contact the Firearms Registration Branch at 202-727-4275 with any questions.




    SENDER-BADGE-ORG. ELM.                    AUTHORIZED BY-BADGE-ORG.ELM.                BUREAU HEADS APPROVAL


    Mark Viehmeyer                                                                        Robert J. Contee, III
    General Counsel                                                                       Acting Chief of Police

                                                   COMMUNICATIONS DIVISION USE ONLY

    REMARKS                                                                           DATE AND TIME
                                                                                      April 23, 2021 1740hrs
                                                                                      FILE

                                                                                      TELETYPE NUMBER
                                                                                      TT 04-076-21
Distribution:   1- Communications Division               2- Element File Copy
